                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )       Case No. 17-CR-2949-MV
       vs.                                     )
                                               )
DASHAWN ROBERTSON,                             )
                                               )
                                               )
               Defendant.                      )

 UNITED STATES’ REPLY ON MOTION TO EXCLUDE LATE-NOTICED DEFENSE
                     EXPERT TOM JAMESON, ESQ.

       The United States respectfully files this reply to defendant Dashawn Robertson

(“Defendant”)’s response, Doc. 398, to the government’s motion to exclude late-noticed expert

witness Tom Jameson, Esq., Doc. 391. In his response, Defendant admits that Mr. Jameson’s

testimony concerns “an objective inquiry that in no way bears on what the two informants

‘believe’ to be true.” Doc. 398, p. 2. It is, for that reason, functionally irrelevant to the potential

bias of those two government witnesses and should be excluded.

       The benefits the two cooperating witnesses expect to receive from their cooperation is a

proper topic on which to inquire —of them, on cross-examination. Bias is always relevant, and

never collateral. See Montoya v. Sheldon, 898 F. Supp. 2d 1259, 1269 (D.N.M. 2012). But

unless Mr. Jameson can tie his objective analysis to the expectations of those cooperating

witnesses, what is the relevance of that analysis? Defendant claims that the witnesses may lie

about their expectations. Id. at 2 et seq. But that is a possibility that can be explored on cross-

examination and does not make Mr. Jameson’s intended testimony relevant to the jury. Certainly
defense counsel might consult with Mr. Jameson if they believe that will help their preparation

for this case generally or the cross-examination of the cooperators more specifically. But unless

the two cooperators have somehow benefitted from Mr. Jameson’s personal expertise and

objective assessment of their guideline calculations, his testimony is not connected in any helpful

way to their expectations, and therefore their potential bias. Contrary to Defendant’s assertion,

he should indeed be “limited to what the jailhouse informants understand or believe[.]” Doc.

398, p. 2.

        Additionally, the United States has agreed to disclose the actual guideline analysis for

CW #1, though there is some ongoing litigation as to the form in which the government will

disclose that information. If the Court grants the continuance it is currently contemplating

related to late-disclosed communications to witness N.F., the government expects the same

information will become available for CW #2. If objective analysis of the cooperators’

guidelines situations is relevant beyond its use in cross-examination, the purest form of that

information surely comes from their Presentence Investigation Reports, rather than from a single

experienced defense attorney.

       The United States accepts defense counsel’s timing explanation vis a vis the increased

complexity of the sentencing situation faced by the only-recently-identified CW #2. The

government maintains the proposed testimony should be excluded on relevance grounds as

described above and in the original motion to exclude.




                                                 2
       The filing of this motion reply in CM/ECF caused a copy to be served on counsel

appointed to represent Defendant, who oppose it.

                                                   Respectfully submitted,

                                                   FRED J. FEDERICI
                                                   Acting United States Attorney

                                                   Electronically Filed March 26, 2021
                                                   PAUL J. MYSLIWIEC
                                                   EVA M. FONTANEZ
                                                   Assistant United States Attorney
                                                   201 Third St. NW, Suite 900
                                                   Albuquerque, NM 87102
                                                   (505) 346-7274




                                              3
